Case 3:20-cv-00682-MHL Document11 Filed 04/13/21 Page 1 of 9 PagelD# 131

THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ELLEN FIELD,
Plaintiff,
Vv. Civil Action No. 3:20cv682
KROGER, ef al.,

Defendants.

MEMORANDUM OPINION
This matter comes before the Court on Defendants Kroger; Kroger Grocery Store at 1510
Eastridge Road, Richmond, Virginia 23229; Kroger Limited Partnership I; and, the Kroger
Company’s (collectively “Kroger” or the “Kroger Defendants”) Motion to Dismiss Pursuant to

Rule 12(b)(6)! (the “Motion to Dismiss”). (ECF No. 5.) Plaintiff Ellen Field responded to the

|
Motion to Dismiss, (ECF No. 8), and Kroger replied, (ECF No. 10).

These matters are ripe for adjudication. The Court dispenses with oral argument because
the materials before it adequately present the facts and legal contentions, and argument would

not aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1332(a).?

For the reasons stated below, the Court will grant the Motion to Dismiss without prejudice.

 

' Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).

* “The district courts shall have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between . . . citizens of different States.” 28 U.S.C. § 1332(a)(1). The Kroger Defendants are
Ohio entities, while Field is a resident of the Commonwealth of Virginia. The amount in
controversy exceeds $75,000. (Compl. 7, ECF No. 1-2.)
Case 3:20-cv-00682-MHL Document 11 Filed 04/13/21 Page 2 of 9 PagelD# 132

I. Factual? and Procedural Background

Field brings this three-count Complaint arising out of an allegedly unsafe or improperly
placed parking lot bumper stop in the handicap-parking section of a Kroger store located at 1510
Eastridge Road, Richmond, Virginia, 23229 (the “Kroger Store”). (Compl. 93.) Field alleges
that on October 3, 2018, she visited the Kroger Store and parked in the handicap-parking section.
(id.) Field posits that the improperly placed parking lot bumper stop was in “a path frequently
used by handicapped customers” going to and from the store. (/d. JJ 4, 6.) That path, according
to Field, was obstructed by an “unsafe and/or improperly placed parking lot bumper stop,” over
which Field tripped upon exiting her vehicle. (/d. J] 3, 6.) Field asserts that she suffered
“bodily injuries” as a result of her fall. Ud. 97.)

Field brings three counts against the Kroger Defendants: (1) Negligence (“Count I”);
(2) Negligence Per Se (“Count II”); and, (3) Nuisance (“Count III”). (id. 2-6.) Field seeks
judgment against the Kroger Defendants in the amount of $2,500,000, jointly and severally, for
“compensatory damages, her costs expended in this action and prejudgment interest from the
date of injury, under the theory of respondent superior, master/servant, vicarious liability and
agency principles.” (/d. 7.)

On July 30, 2020, Field filed her case in the Circuit Court for the City of Richmond.
(Notice Removal 1, ECF No. 1.) On August 31, 2020, twenty-four days after receiving service

of process, Kroger removed to this Court. (/d. 2.) On September 15, 2020, the Court denied

 

3 For the purpose of the Rule 12(b)(6) Motion to Dismiss, the Court will accept the well-
pleaded factual allegations in Field’s Complaint as true, and draw all reasonable inferences in
favor of Field. Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cnty., Md., 684 F.3d 462,
467 (4th Cir. 2012) (“a court ‘must accept as true all of the factual allegations contained in the
complaint’ and ‘draw all reasonable inferences in favor of the plaintiff.’”) (quoting £.2 du Pont
de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

2
Case 3:20-cv-00682-MHL Document 11 Filed 04/13/21 Page 3 of 9 PagelD# 133

without prejudice Kroger’s demurrer, originally filed in the City of Richmond Circuit Court.
(ECF No. 4.) On September 24, 2020, Kroger filed the present Motion to Dismiss. (ECF No. 5.)
Field responded, (ECF No. 8), and Kroger replied, (ECF No. 10.)
For the reasons that follow, the Court will grant the Motion to Dismiss without prejudice.
Il. Standard of Review: Rule 12(b)(6)

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a Complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992) (citing SA Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). To survive Rule 12(b)(6) scrutiny, a Complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face.” Beil Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain . . . a short and plain statement of the claim showing that the pleader is
entitled to relief.”) Mere labels and conclusions declaring that the plaintiff is entitled to relief are
not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate

some factual enhancement within the Complaint to cross the line between possibility and
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)
(internal quotation marks omitted).

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 US.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662 (2009). This analysis is context-specific and
requires “the reviewing court to draw on its judicial experience and common sense.” Francis,

588 F.3d at 193 (citation omitted). The Court must assume all well-pleaded factual allegations to
Case 3:20-cv-00682-MHL Document11 Filed 04/13/21 Page 4 of 9 PagelD# 134

be true and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly
give rise to an entitlement to relief.” Igbal, 556 U.S. at 676-79; see also Kensington, 684 F.3d at
467 (finding that the court in deciding a Rule 12(b)(6) motion to dismiss “‘must accept as true all
of the factual allegations contained in the Complaint’ and ‘draw all reasonable inferences in
favor of the plaintiff” (quoting Kolon Indus., 637 F.3d at 440)).
Il. Analysis

Kroger challenges the sufficiency of Field’s Complaint, arguing that Field does not allege
facts sufficient to give rise to a claim for relief. Despite reading the Complaint favorably to Field
and drawing all reasonable inferences in her favor, the Court will grant the Motion to Dismiss.

First, the Court will address Field’s allegations of negligence and negligence per se,
concluding that Field does not state a claim for either negligence or negligence per se because
the Complaint includes only bald assertions and mere conclusions that the parking bumper was
“unsafe” or “improperly placed.” (Compl. 3.)

Next, the Court will address Field’s allegations of nuisance, concludes that Field does not
state a claim for public nuisance.

A. The Court Will Dismiss Counts I and II Because Field Does Not Allege Facts
Sufficient to State a Claim for Negligence or Negligence Per Se

Even reading the Complaint favorably, Field’s allegations that Kroger negligently
maintained the parking bumper do not give rise to an entitlement to relief, so the Court will
dismiss Count I. The Complaint does not present sufficient factual information to allow the
Court to reasonably infer any negligence on Kroger’s part. Because Field does not state a claim
for negligence, her claim for negligence per se must also fail. Therefore, the Court will also

dismiss Count II.
Case 3:20-cv-00682-MHL Document 11 Filed 04/13/21 Page 5 of 9 PagelD# 135

“The essential elements of a negligence claim in Virginia, as elsewhere, are (1) the

identification of a legal duty of the defendant to the plaintiff; (2) a breach of that duty; and
(3) injury to the plaintiff proximately caused by the breach.” Talley v. Danek Medical, Inc., 179

F.3d 154, 157 (4th Cir. 1999) (citation omitted). Under Virginia law, “[t]he standard of conduct
to which a party must conform to avoid being negligent is that of a reasonable [person] under
like circumstances.” Jd. at 157-58 (citation omitted).

“Under the doctrine of negligence per se, however, the violation of a statute or ordinance
can constitute a violation of the ‘reasonable [person]’ standard as a matter of law.” Id. at 158
(citation omitted). Thus, in negligence per se cases, the courts “adopt as the standard of conduct
of a reasonable [person] the requirements of a legislative enactment or an administrative
regulation.” RESTATEMENT (SECOND) OF TorTS § 286 (1965); see also Talley, 179 F.3d at 158.
First, the plaintiff must show that the “injured person is a member of a class for whose benefit
the legislation was enacted” to establish the duty element. Butler v. Frieden, 158 S.E.2d 121,
122 (Va. 1967) (citation omitted). The plaintiff must also show that “the breach of duty was a
proximate cause of the plaintiff's injury.” Talley, 179 F.3d at 158. “Virginia law makes clear
that a plaintiff who has established breach by relying on negligence per se must also establish the
other elements of a negligence claim in order to prevail.” Jd.

Field does not allege specific facts that would allow the Court to reasonably infer that
Kroger acted negligently. Although Field alleges that the parking bumper was “unsafe and/or
improperly placed” in the walking path, such facts, even read liberally, do not plausibly show

how Kroger acted negligently. (Compl. 43.) At this procedural juncture, Field may not rest on

 

4 In briefing, Field adds allegations to elaborate on the facts in the Complaint. For
instance, Field argues that the tripped hazard “was not readily apparent to pedestrians when a
vehicle was parked in the handicapped accessible parking space,” (Resp. 1, ECF No. 8), and

5
Case 3:20-cv-00682-MHL Document 11 Filed 04/13/21 Page 6 of 9 PagelD# 136

mere allegations of negligence. Because the Complaint does not plausibly allege that Kroger
acted negligently, the Court will grant the Motion to Dismiss Count I.°

For these same reasons, Field does not allege facts sufficient to give rise to a claim of
negligence per se. Field does not allege with specificity how the placement of the parking
bumper violated Virginia law. Despite her legal conclusions that Kroger violated Virginia
Uniform Statewide Building Code § 302.3,° Chesterfield County Ordinance § 5-1,’ or ICC/ANSI
A117.1 § 303.2 (2003),® the Complaint does not articulate how the Court could reasonably infer

that any violation occurred. Therefore, the Court will also grant the Motion to Dismiss Count II.

 

“exist[ed] in near isolation in the middle of a public parking lot, where it will be regularly subject
to conditions by which it is obscured from public view,” (id. 8). Even presuming the accuracy of
such statements, they are not in the Complaint and thus cannot be considered for purposes of this
Motion to Dismiss.

> Because the Court finds that the Complaint does not plausibly allege that Kroger acted
negligently, the Court need not address Kroger’s assertions that Field negligently contributed to
her own injury. Except in “relatively rare” circumstances, “a motion to dismiss filed under
Federal Rule of Procedure 12(b)(6), which tests the sufficiency of the complaint, generally
cannot reach the merits of an affirmative defense.” Goodman v. Praxair, Inc., 494 F.3d 458, 464
(4th Cir. 2007).

6 Virginia Uniform Statewide Building Code § 302.3 states, “All sidewalks, walkways,
stairs, driveways, parking spaces, and similar spaces regulated under the [Virginia Crime Codes]
shall be kept in a proper state of repair and maintained free from hazardous conditions.” 13 Va.
Admin. Code § 302.3.

7 Chesterfield County Ordinance § 5-1 applies the Virginia Uniform Statewide Building
Code “to all to all buildings and structures which are constructed, altered, repaired or converted
in use and to all equipment associated with such buildings and structures.” Chesterfield Cnty.
Ord. § 5-1.

8 The Virginia Code enforces the ANSI A117.1 by reference in the Virginia Uniform
Statewide Building Code. 13 Va. Admin. Code § 5-63. Section 303.2 of the 2003 ICC/ANSI
A117.1 allows “[c]hanges in level of 1/4 inch (6.4 mm) maximum in height shall be permitted to
be vertical.” ICC/ANSI A11.7 § 303.2 (2003).
Case 3:20-cv-00682-MHL Document 11 Filed 04/13/21 Page 7 of 9 PagelD# 137

B. The Court Will Dismiss Count III Because Field Does Not Allege a “Special
or Peculiar” Injury

Under public nuisance, Field’s Complaint fails to plead a necessary element—that her
injury constituted a “special or peculiar” injury—that Virginia law requires for an individual
plaintiff to maintain a public nuisance claim. Fugate v. Carter, 144 S.E. 483, 484 (Va. 1928).

Under Virginia law, a private person generally cannot maintain a cause of action in
public nuisance. Jd. (quoting Bowe v. Scott, 75 S.E. 123, 123 (Va. 1912)). “[T]he term nuisance
... extends to everything that endangers life or health, gives offense to the senses, violates the
laws of decency, or obstructs the reasonable and comfortable use of property.” Bragg v. Ives,
140 S.E. 656, 660 (Va. 1927) (citation omitted). A public nuisance is a nuisance “that is a
danger to the public.” Taylor v. City of Charlottesville, 397 S.E.2d 832, 835 (Va. 1990).

Virginia law generally enjoins private parties from sustaining individual causes of action
for public nuisance under the theory that Virginia itself must indict the creator of such a nuisance
on behalf of the widely affected community. See Va. Code § 48-1 et seq.; Jordan v.
Commonwealth, 549 §.E.2d 621, 623 (Va. Ct. App. 2001); 5 KENT SINCLAIR, SINCLAIR ON VA.
REMEDIES § 65-1 (LexisNexis Matthew Bender 2018).

Only when a plaintiff can prove a “special or peculiar” injury, different in kind from that
sustained by the community at large, may he or she maintain a public nuisance action. Fugate,
144 S.E. at 484 (stating that the injury “must be direct and not purely consequential, and must be
different in kind, and not merely in degree, from that sustained by the community at large.”)
(emphasis in original) (quoting Bowe, 75 S.E. at 123).

Field’s public nuisance claim falters because Field, as a private plaintiff, does not show
the “special or peculiar” injury necessary to undergird a public nuisance cause of action. See id.

To state a public nuisance claim, Field must prove that her injury was different in kind from that
Case 3:20-cv-00682-MHL Document11 Filed 04/13/21 Page 8 of 9 PagelD# 138

sustained by the whole community and “not purely consequential.” See id. at 483-84 (stating
that a garage built on a public road constituted a public nuisance for which the individual
plaintiff could maintain a cause of action because the plaintiff lost access to his property); see
also Taylor, 397 S.E.2d at 834-36." Unlike an individual’s inability to reach his or her property
because of a garage built on a public road, Field alleged injuries, arising from her fall, do not
amount to the “special or peculiar” harm necessary to maintain a public nuisance cause of action
under Virginia law. Compare Fugate, 144 S.E. at 484, with Hinton v. Midlothian Kroger, No.

3:19cv178, 2019 WL 4060339, at *3—-4 (E.D. Va. Aug. 28, 2019) (Lauck, J.) (finding that

399

plaintiff who allegedly slipped and fell at a Kroger did not state a “special or peculiar’” injury
necessary to undergird a public nuisance cause of action.”).

Like the Hinton plaintiff, Field cites Lee v. Lowe's Home Centers, LLC to support her
argument that an improperly maintained or placed parking bumper may constitute a public
nuisance. 2019 WL 4060339, at #4 n. 8 (discussing Lee); see also Case No. CL15000437-00
(Southampton Cnty. Cir. Ct. 2015). In Lee, the Circuit Court for Southampton County allowed a
private plaintiffs public nuisance claim to proceed where the plaintiff allegedly tripped over a
pile of lumber on the floor of a store. (See Order, Lee v. Lowe’s Home Ctrs., Case No.
CL15000437-00 Southampton Cnty. Cir. Ct. Doc. 10, 2015, ECF No. 8-1.) The Court again
declines to follow Lee given its absence of any legal discussion and the lack of any other
authority supporting Field’s public nuisance claim. 2019 WL 4060339, at *4 n. 8.

Because Field does not allege a direct, “special or peculiar” injury that is “not purely

consequential,” Fugate, 144 S.E. at 484, the Court will grant the Motion to Dismiss Count III.

 

° Taylor is the quintessential public nuisance case brought by a private plaintiff: a special
or peculiar individual harm—death—tesulting from a situation created by a municipality when
the municipality negligently failed to mark a road hazard. Taylor, 397 S.E.2d at 834-36.

8
Case 3:20-cv-00682-MHL Document11 Filed 04/13/21 Page 9 of 9 PagelD# 139

IV. Conclusion
For the foregoing reasons, the Court will grant the Motion to Dismiss. (ECF No. 5.) The
Court will dismiss the Complaint, (ECF No. 1-2), without prejudice, providing Field with leave
to amend.

An appropriate Order shall issue.

 

United States District Judge

Date: 4 13|202
Richmond, Virginia
